Title: To James Madison from James Gordon, Jr., 17 February 1788
From: Gordon, James, Jr.
To: Madison, James


Dear Sir
February 17th. 1788
Being favd. by Colo. Monroe with a sight of your letter of the 27 January and finding no mention therein of your being in our county in a short time, [I] take the Liberty as yr. Friend to solicit your attendance at march Orange court. I am induced to make such a request as I believe it will give the county in general great satisfaction to hear your sentiments on the new Constitution. Your Friends are very solicitous for your appointment in the convention to meet in June next. I trust were it not practicable for you to attend your election will be secured, but your being present would not admit a doubt. Colo. Thomas Barbour, Mr. Charles Porter & myself enter the list with you the two former gentlemen are exceedingly averse to the adoption of the constitution in this state and being acquainted with them you will readily determine, no means in their power will be wanting to procure a seat in convention. The sentiments of the people of Orange are much dividid the best men in my judgement are for the constitution but several of those who have much weight with the people are opposed, Parson Bledsoe & Leeland with Colo. Z. Burnley. Upon the whole sir I think it is incumbent on you with out delay, to repair to this state; as the loss of the constitution in this state may involve consequences the most alarming to every citizen of America. I am Dr Sir yr. Most Obt Sr
Jas Gordon Jun
